In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to provide the petitioner with adequate medical care, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Hickman, J.), dated December 16, 1985, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court did not err in dismissing this proceeding since it is clear that prison officials have not been indifferent to the petitioner’s medical needs (see, Estelle v Gamble, 429 US 97; Matter of Henao v Coughlin, 133 AD2d 828). Mangano, J. P., Brown, Lawrence, Hooper and Harwood, JJ., concur.